 1 Preciliano Martinez
   Attorney At Law, SBN 93253
 2 1120 14th Street, Suite 5
   Modesto, CA 95354
 3 Telephone: (209) 579-2206
   Email: attymartinezp@yahoo.com
 4

 5 Attorney for:
   Carlos Garcia-Weldon
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00274-NONE-SKO
10
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
11                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT
                           v.                           AND ORDER THEREON
12
     Carlos Garcia-Weldon,
13   Sandra Judith Castaneda Cisneros,
     Edel Felix Castro,
14   Fermin Lozano Gonzalez
                                 Defendants
15

16                                              STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, Melanie Alsworth, and

18 Defendants Carlos Garcia Weldon, represented by Attorney Preciliano Martinez, Defendant Sandra

19 Judith Castaneda Cisneros, represented by Mark Coleman, Defendant Edel Felix Castro, represented by

20 Arturo Hernandez, Defendant Fermin Lozano Gonzalez, represented by Curtis V. Rodriguez, hereby

21 stipulate as follows:

22          1.     By previous order, this matter was set for status on January 22, 2020.

23          2.     By this stipulation, defendants now move to continue the status conference until June 15,

24 2020, and to exclude time between March 16, 2020 and June 15, 2020, under Local Codes T4 and M.

25 Plaintiff does not oppose this request. The Defense continues to conduct investigation, review discovery

26 and negotiate with the Government.

27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      Counsel for defendants desire additional time to continue to conduct

                                                        1

30
 1          investigation, and to otherwise prepare for trial. Counsel for defendants believe that failure to

 2          grant the above-requested continuance would deny them the reasonable time necessary for

 3          effective preparation, taking into account the exercise of due diligence. The government does

 4          not object to the continuance.

 5                 b)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 c)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period March 16, 2020 and, June 15, 2020,

10          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11          for Mr. Garcia-Weldon, Mrs. Castaneda-Cisneros, Mr. Castro, Lozano-Gonzalez, because it

12          results form a continuance granted by the Court at defendants request on the basis of the Court’s

13          finding that the ends of justice served by taking such action outweigh the best interest of the

14          public and the defendants in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19    Dated: March 16, 2020                                    /s/ Melanie Alsworth
                                                               MELANIE ALSWORTH
20                                                             Assistant United States Attorney

21

22 Dated: March 16, 2020                                   /s/ Preciliano Martinez
                                                           PRECILIANO MARTINEZ, ESQ.
23                                                         Attorney for Carlos Garcia-Weldon
24

25
     Dated: March 16, 2020                                 /s/ Mark Coleman
26                                                         MARK COLEMAN, ESQ.
                                                           Attorney for Sandra Judith Castaneda Cisneros
27

28
                                                           2

30
 1 Dated: March 16, 2020         /s/ Arturo Hernandez
                                 ARTURO HERNANDEZ, ESQ.
 2                               Attorney for Edel Felix Castro
 3
     Dated: March 16, 2020       /s/ Curtis V Rodriguez
 4                               CURTIS V RODRIGUEZ, ESQ.
                                 Attorney for Fermin Lozano Gonzalez
 5

 6
                               ORDER
 7

 8
     IT IS SO ORDERED.
 9

10 Dated:     March 16, 2020           /s/   Sheila K. Oberto          .
                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 3

30
